Martin, J.
delivered the opinion of the court. This case comes up without any stat*492ement of facts, special verdict, or bill of exceptions, the evidence was not recorded, no document was introduced; and we are unable to resist the application of the appellee, that the appeal be affirmed with costs and damages, for the unjust appeal.
Preston for the plaintiff, Hawkins for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs; and that the plaintiff and appellant recover damages at the rate of ten per cent. on the amount of this judgment.